Case 1:20-cv-01240-JEB Document 5-36 Filed 05/29/20 Page 1 of 3




                   Exhibit 36
        Case 1:20-cv-01240-JEB Document 5-36 Filed 05/29/20 Page 2 of 3

                         U.S. SMALL BUSINESS ADMINISTRATION
                                     WASHINGTON, DC 20416




OFFICE OF DISASTER ASSISTANCE

April 27, 2020

Aaron Glantz
Center for Investigative Reporting
630 Head Street
San Francisco, CA 94132

aglantz@revealnews.org

Re: FOIA Request - SBA-2020-000830

Dear Mr. Glantz,

This letter is in response to your Freedom of Information Act (“FOIA”) request No. SBA-2020-
000830 in which you have requested the following records:

       Spreadsheets (.csv, excel, etc.) listing each individual loan granted through each
       Small Business Administration’s lending programs responding to the COVID-19
       pandemic.
              ● A spreadsheet showing each individual loan granted under the Paycheck
              Protection Program (PPP), from the creation of the program to the date of
              fulfillment.
              I am requesting all information publicly releasable under to law, including but not
              limited to the fields typically disclosed for every loan for the SBA’s 7a loan
              program, including:
                      ❖ Names and commercial street address, including state and zip code, and
                      email addresses of recipients of approved loans
                      ❖ The race of the borrower
                      ❖ The gender of the borrower
                      ❖ The name of the participating bank
                      ❖ Names of officers, directors, stockholders or partners of recipient firms.
                      ❖ The NAICS code of the business
                      ❖ Amounts of loans, loan terms, interest rates, maturity dates.
              ● A spreadsheet showing each individual loan granted under the Economic Injury
              Disaster Loan program from March 1, 2020 to the date of fulfillment, to the level
              of detail described above for the PPP program.
              ● A spreadsheet showing each individual loan granted under the SBA Bridge
              Loan program from March 1, 2020 to the date of fulfillment, to the level of detail
              described above for the PPP program.
              ● A spreadsheet showing each individual action under the SBA Debt Relief
              program from March 1, 2020 to the date of fulfillment, to the level of detail
              described above for the PPP program.
         Case 1:20-cv-01240-JEB Document 5-36 Filed 05/29/20 Page 3 of 3



The Small Business Administration (“Agency”) is providing statistical information on the
Paycheck Protection Program (“PPP”) loans and Economic Injury Disaster Loans (“EIDL”) in an
effort to keep the public informed of the assistance and actions both it and the thousands of
lenders across the country are taking at this difficult time. At this time, the Agency is focusing
its efforts on assisting small businesses during this unprecedented disruption to the economy due
to the coronavirus (“COVID-19”) outbreak. The Agency recognizes the need to balance the
interests of transparency with the privacy and confidentiality issues release of loan information
raises. In the near future, we will be able to turn our efforts to providing loan specific data to the
public, but hope that all understand the need for the Agency to focus its efforts fulfilling the
needs of the small businesses. This information will be added to the SBA.gov website as it
becomes available.

The statistical information can be found at: https://www.sba.gov/about-sba/open-
government/foia#section-header-32

If you are dissatisfied with the Agency’s decision, you may file an administrative appeal within 90
days of the date of this letter to:

                       Office of Hearings and Appeals
                       Attention: Delorice Ford, FOIA Officer
                       409 3rd Avenue, SW – 8th Floor
                       Washington, DC 20416

If you are unable to resolve your FOIA dispute through our FOIA Public Liaison in the Office of
Hearings and Appeals, the Office of Government Information Services (“OGIS”), the Federal
FOIA Ombudsman’s office, offers mediation services to help resolve disputes between FOIA
requesters and Federal agencies. The contact information for OGIS is:

                       Office of Government Information Services
                       National Archives and Records Administration
                       8601 Adelphi Road--OGIS
                       College Park, MD 20740-6001
                       ogis@nara.gov
                       ogis.archives.gov
                       202-741-5770
                       877-684-6448

Sincerely,



James E. Rivera
Associate Administrator
for Disaster Assistance
